—Judgment, Supreme Court, New York County (Ira F. Beal, J.), rendered May 31, 1988, convicting defendant of the criminal sale of a controlled substance in the first and third degrees and sentencing him, as a predicate felon, to concurrent indeterminate prison terms of 15 years to life and 4!ó to 9 years, respectively, reversed, on the law and the facts, and the case remanded for a new trial.
In their brief, the People conceded that there was no adequate showing of a need to close the courtroom but contended that the record did not show that the courtroom had actually been closed. Accordingly, we held the appeal in abeyance and remanded for such a determination. (166 AD2d 270.) It has now been determined by the trial court that the courtroom was actually closed during a portion of the trial, specifically the testimony of a confidential informant. Accordingly, we reverse. (People v Jones, 47 NY2d 409 [1979], cert denied 444 US 946 [1979].) Concur — Kupferman, J. P., Sullivan, Carro and Smith, JJ.